MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 91 
Docket:	      Wal-16-252	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	9,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   PAMELA	HASKELL	
                                           	
                                          v.	
                                           	
                                    DUSTY	HASKELL	
	
	
SAUFLEY,	C.J.	

       [¶1]	 	 Dusty	 Haskell	 appeals	 from	 a	 divorce	 judgment	 entered	 by	 the	

District	 Court	 (Belfast,	 Worth,	 J.)	 and	 from	 the	 denial	 of	 his	 motion	 for	 relief	

from	 that	 judgment.	 	 He	 argues	 that	 the	 court	 should	 have	 conducted	 a	 new	

trial	 because	 he	 did	 not	 attend	 the	 hearing	 that	 resulted	 in	 the	 divorce	

judgment	 and	 the	 evidence	 admitted	 at	 that	 hearing	 was	 insufficient	 to	

demonstrate	 his	 ability	 to	 pay	 spousal	 support	 of	 $6,000	 per	 month.	 	 We	

discern	no	error	and	affirm	the	judgment.	

                                    I.		BACKGROUND	

	      [¶2]	 	 Pamela	 Haskell	 filed	 a	 complaint	 for	 divorce	 in	 June	 2015	 after	

thirty-nine	years	of	marriage	to	Dusty.		The	standard	family	matter	summons	

served	on	Dusty	with	the	complaint	stated	that	court	notices	would	be	sent	by	
2	

mail	 and	 informed	 Dusty,	 “It	 is	 your	 own	 responsibility	 to	 be	 sure	 that	 the	

Court	has	your	correct	address.		Any	change	of	address	must	be	in	writing	and	

delivered	to	the	Clerks	office	by	hand	or	regular	mail.”		

	     [¶3]		Pamela	filed	an	emergency	motion	for	an	interim	order	of	support	

and	 allocation	 of	 property.	 	 Dusty	 retained	 counsel	 and	 filed	 an	 answer,	 a	

counterclaim,	 and	 an	 objection	 to	 the	 emergency	 motion.	 	 The	 home	 mailing	

address	that	Dusty	provided	to	the	court	was	the	address	of	the	marital	home,	

and	 Dusty	 never	 notified	 the	 court	 of	 any	 other	 address.	 	 The	 court	 ordered	

that	complete	financial	statements	be	submitted	by	July	28,	2015,	and	it	sent	

both	parties	notice	of	a	hearing	set	for	August	10.	

	     [¶4]		Before	July	28,	Dusty’s	counsel	moved	to	withdraw	as	counsel	on	

the	grounds	that	Dusty	would	not	follow	advice	and	was	non-responsive	when	

asked	if	he	would	agree	to	counsel’s	withdrawal	from	the	matter.		The	court	

granted	counsel’s	motion	to	withdraw	and	ordered	that	counsel	send	a	copy	of	

its	 order	 to	 Dusty’s	 last	 known	 address.	 	 The	 court	 specifically	 ordered	 that	

the	hearing	would	be	held	as	scheduled	on	August	10,	2015.			

	     [¶5]	 	 The	 hearing	 on	 the	 emergency	 motion	 for	 an	 interim	 order	 was	

held	as	scheduled,	but	Dusty,	who	still	had	not	filed	a	financial	statement,	did	

not	 attend.	 	 Dusty	 had	 been	 receiving	 mail	 at	 the	 marital	 home,	 and	 Pamela	
                                                                                            3	

had	been	stacking	it	on	the	table	for	him,	but	he	had	not	been	looking	through	

it,	 opening	 it,	 or	 reading	 it	 despite	 his	 almost	 daily	 visits	 to	 the	 home.	 	 In	

Dusty’s	 absence,	 the	 court	 entered	 an	 interim	 order	 based	 on	 the	 evidence	

that	Pamela	provided	at	the	hearing.		Among	other	provisions,	the	order	gave	

Pamela	exclusive	possession	of	the	marital	home	and	of	marital	and	business	

accounts,	required	Dusty	to	document	his	business	dealings,	ordered	Dusty	to	

pay	$10,000	in	attorney	fees,	and	awarded	Pamela	interim	spousal	support	of	

$1,000	per	week	beginning	on	August	14.			

	      [¶6]	 	 On	 August	 17,	 2015,	 the	 court	 scheduled	 a	 final	 hearing	 for	

September	 28,	 2015,	 and	 sent	 notice	 to	 both	 parties.	 	 On	 September	 13,	

Pamela	 packed	 up	 some	 things	 that	 Dusty	 had	 left	 in	 the	 marital	 home,	

including	his	mail,	and	clipped	a	copy	of	the	interim	order	onto	the	outside	of	

a	box.		She	took	these	things	to	a	location	where	Dusty	could	get	them.		Dusty	

looked	 at	 the	 interim	 order	 about	 a	 week	 later	 and	 did	 not	 agree	 with	 its	

terms,	though	he	did	nothing	about	it.			

	      [¶7]		The	final	divorce	hearing	was	held	as	scheduled,	but	Dusty	did	not	

appear.	 	 The	 court	 took	 testimony	 from	 Pamela	 and,	 on	 October	 13,	 2015,	

entered	 the	 judgment	 that	 Pamela	 proposed	 through	 counsel.	 	 The	 court	

divided	 the	 parties’	 real	 and	 personal	 property	 and	 awarded	 Pamela	 $6,000	
4	

per	month	in	spousal	support	for	the	rest	of	her	life,	absent	modification.		The	

court	reached	this	decision	based	on	evidence	of	her	age,	her	lack	of	college	or	

other	 education	 after	 high	 school,	 her	 work	 for	 Dusty’s	 businesses	 over	 the	

preceding	eleven	years,	and	Dusty’s	multiple	profitable	businesses.		After	the	

judgment	was	entered,	Pamela	personally	delivered	a	copy	of	the	judgment	to	

the	camp	where	Dusty	was	by	then	staying.	

	     [¶8]	 	 Fifteen	 days	 after	 the	 divorce	 judgment	 was	 entered,	 on	

October	28,	 2015,	 Dusty,	 through	 newly	 retained	 counsel,	 moved	 for	 a	 new	

trial,	 M.R.	 Civ.	 P.	 59,	 and	 for	 relief	 from	 the	 divorce	 judgment,	 M.R.	

Civ.	P.	60(b).		He	asserted	that	his	mail	had	been	going	to	the	parties’	marital	

home,	which	was	in	Pamela’s	possession;	that	he	did	not	learn	of	the	date	for	

the	final	hearing	through	correspondence	or	through	his	daily	conversations	

with	 Pamela;	 and	 that	 in	 two	 prior	 divorce	 proceedings,	 the	 parties	 had	

reached	agreements	to	dismiss	the	matters.	

	     [¶9]		Pamela	opposed	Dusty’s	motions,	and	after	unsuccessful	efforts	to	

resolve	the	matter	through	mediation,	an	evidentiary	hearing	was	held.		Both	

Pamela	 and	 Dusty	 testified.	 	 Dusty	 testified	 that	 he	 did	 not	 attend	 to	 the	

proceedings	 because	 he	 did	 not	 think	 “that	 it	 would	 ever	 go	 to	 this	 extent,”	

given	the	parties’	previous	dismissals	of	prior	divorce	actions	by	agreement.	
                                                                                                     5	

	       [¶10]	 	 The	 court	 entered	 a	 judgment	 denying	 Dusty’s	 motions.	 	 The	

court	 found	 that	 Dusty	 had	 established	 no	 prejudicial	 error	 or	 substantial	

injustice	 in	 the	 divorce	 judgment,	 see	 M.R.	 Civ.	 P.	 59;	 Ringuette	 v.	 Ringuette,	

594 A.2d 1076,	1078	(Me.	1991),	and	that	no	mistake,	surprise,	or	excusable	

neglect	 justified	 relief	 from	 judgment	 because	 Dusty’s	 own	 lack	 of	 diligence	

and	neglect	of	the	matter—including	the	failure	to	update	his	mailing	address,	

attend	 hearings,	 or	 file	 a	 financial	 affidavit—resulted	 in	 the	 entry	 of	 the	

divorce	judgment,	see	M.R.	Civ.	P.	60(b).		Dusty	timely	appealed	from	both	the	

divorce	judgment	and	the	judgment	denying	his	motions.		See	14	M.R.S.	§	1901	

(2016);	19-A	M.R.S.	§	104	(2016);	M.R.	App.	P.	2.1			

                                         II.		DISCUSSION	

	       [¶11]		Dusty	argues	that	the	court	abused	its	discretion	in	denying	his	

motion	for	relief	from	judgment	because	Pamela	contributed	to	his	ignorance	

of	 the	 court	 dates	 and	 he	 was	 deprived	 of	 the	 opportunity	 to	 be	 heard.	 	 He	

further	 argues	 that	 the	 factors	 for	 determining	 whether	 to	 award	 spousal	

support	 include	 the	 ability	 of	 the	 obligor	 to	 pay—a	 determination	

unsupported	 by	 any	 evidence	 admitted	 at	 the	 divorce	 hearing	 that	 the	 court	

held	in	his	absence.			

    1		In	his	brief	on	appeal,	Dusty	does	not	challenge	the	court’s	ruling	on	his	Rule	59	motion	for	a	

new	trial.	
6	

A.	   Motion	for	Relief	from	Judgment	

	     [¶12]		“We	review	the	denial	of	a	M.R.	Civ.	P.	60(b)	motion	for	abuse	of	

discretion.”	 	 Wooldridge	 v.	 Wooldridge,	 2008 ME 11,	 ¶	 7,	 940 A.2d 1082.		

“Review	 for	 an	 abuse	 of	 discretion	 involves	 resolution	 of	 three	 questions:	

(1)	are	factual	findings,	if	any,	supported	by	the	record	according	to	the	clear	

error	standard;	(2)	did	the	court	understand	the	law	applicable	to	its	exercise	

of	discretion;	and	(3)	given	all	the	facts	and	applying	the	appropriate	law,	was	

the	court’s	weighing	of	the	applicable	facts	and	choices	within	the	bounds	of	

reasonableness.”		McLeod	v.	Macul,	2016 ME 76,	¶	6,	139 A.3d 920 (quotation	

marks	 omitted).	 	 A	 party	 who	 moves	 for	 relief	 from	 a	 judgment	 bears	 “the	

burden	of	producing	competent	evidence	to	support	his	motion,”	and	we	will	

vacate	factual	findings	that	are	“adverse	to	the	party	with	the	burden	of	proof	

only	 if	 the	 record	 compels	 a	 contrary	 conclusion.”	 	 Foley	 v.	 Adam,	 638 A.2d
718,	719	(Me.	1994).	

	     [¶13]	 	 “On	 motion	 and	 upon	 such	 terms	 as	 are	 just,	 the	 court	 may	

relieve	a	party	or	the	party’s	legal	representative	from	a	final	judgment,	order,	

or	 proceeding	 for	 the	 following	 reasons:	 (1)	 mistake,	 inadvertence,	 surprise,	

or	excusable	neglect;	.	.	.	(3)	fraud	(whether	heretofore	denominated	intrinsic	

or	extrinsic),	misrepresentation,	or	other	misconduct	of	an	adverse	party;	.	.	.	
                                                                                        7	

or	(6)	any	other	reason	justifying	relief	from	the	operation	of	the	judgment.”		

M.R.	 Civ.	 P.	 60(b).	 	 “To	 obtain	 relief	 from	 a	 default	 judgment	 under	 Rule	

60(b)(1)	for	excusable	neglect,	a	party	must	show	(1)	a	reasonable	excuse	for	

her	inattention	to	the	court	proceedings,	and	(2)	a	meritorious	defense	to	the	

underlying	 action.	 	 We	 afford	 parties	 who	 were	 self-represented	 at	 trial	 no	

special	 consideration.”	 	 Ezell	 v.	 Lawless,	 2008 ME 139,	 ¶	 22,	 955 A.2d 202 

(citation	omitted).	

	     [¶14]	 	 Although	 Dusty	 argues	 that	 Pamela	 knew	 that	 he	 had	 not	

received	notice	of	the	hearing,	the	evidence	did	not	compel	that	finding	or	any	

other	 findings	 of	 fact	 that	 would	 amount	 to	 fraud,	 misrepresentation,	 or	

misconduct,	 see	 M.R.	 Civ.	 P.	 60(b)(3);	 Foley, 638 A.2d	 at	 719,	 or	 mistake,	

inadvertence,	 surprise,	 or	 excusable	 neglect,	 see	 M.R.	 Civ.	 P.	 60(b)(1);	 Ezell,	

2008 ME 139,	 ¶	22,	 955 A.2d 202.	 	 The	 record	 fully	 supports	 the	 court’s	

findings	that	Dusty	never	changed	his	mailing	address	from	the	address	of	the	

family	 home	 and	 that	 he	 failed	 to	 attend	 to	 his	 mail	 and	 monitor	 the	

proceedings	 throughout,	 despite	 receiving	 notice	 from	 the	 court	 that	 he	 was	

required	to	do	so	to	preserve	his	rights.	

	     [¶15]		The	court	did	not,	in	these	circumstances,	misapply	the	law,	and	

it	 acted	 within	 the	 bounds	 of	 reasonableness	 in	 deciding	 to	 deny	 the	 motion	
8	

for	relief.		See	M.R.	Civ.	P.	60(b)(1),	(3),	(6);	McLeod,	2016 ME 76,	¶	6,	139 A.3d
920.		“Notice	and	the	opportunity	to	be	heard”—the	“two	essential	elements	

of	due	process	of	law”—were	provided	here,	though	Dusty	elected	not	to	heed	

the	notices	supplied	to	him;	he	appears	to	have	had	and	yet	ignored	advice	of	

counsel;	 and	 he	 failed	 to	 take	 advantage	 of	 any	 of	 his	 opportunities	 to	 be	

heard.		Portland	Pipe	Line	Corp.	v.	Envtl.	Improvement	Comm’n,	307 A.2d 1,	15	

(Me.	 1973);	 see	 Bank	 of	 Am.,	 N.A.	 v.	 Camire,	 2017 ME 20,	 ¶	 8,	 155 A.3d 416.		

The	court	did	not	abuse	its	discretion	in	denying	Dusty’s	motion	for	relief.	

B.	    Spousal	Support	

       [¶16]	 	 “We	 review	 a	 decision	 regarding	 spousal	 support	 for	 abuse	 of	

discretion.”	 	 Dube	 v.	 Dube,	 2016 ME 15,	 ¶	 10,	 131 A.3d 381.	 	 “Review	 for	 an	

abuse	 of	 discretion	 involves	 resolution	 of	 three	 questions:	 (1)	 are	 factual	

findings,	if	any,	supported	by	the	record	according	to	the	clear	error	standard;	

(2)	 did	 the	 court	 understand	 the	 law	 applicable	 to	 its	 exercise	 of	 discretion;	

and	 (3)	 given	 all	 the	 facts	 and	 applying	 the	 appropriate	 law,	 was	 the	 court’s	

weighing	 of	 the	 applicable	 facts	 and	 choices	 within	 the	 bounds	 of	

reasonableness.”	 	 McLeod,	 2016 ME 76,	 ¶	 6,	 139 A.3d 920  (quotation	 marks	

omitted).	 	 “A	 finding	 of	 fact	 is	 clearly	 erroneous	 if	 there	 is	 no	 competent	

evidence	 in	 the	 record	 to	 support	 it,	 if	 the	 fact-finder	 clearly	 misapprehends	
                                                                                          9	

the	 meaning	 of	 the	 evidence,	 or	 if	 the	 finding	 is	 so	 contrary	 to	 the	 credible	

evidence	 that	 it	 does	 not	 represent	 the	 truth	 and	 right	 of	 the	 case.”		

Guardianship	of	Hailey	M.,	2016 ME 80,	¶	15,	140 A.3d 478 (citations	omitted)	

(quotation	marks	omitted).	

	      [¶17]		“General	support	may	be	awarded	to	provide	financial	assistance	

to	a	spouse	with	substantially	less	income	potential	than	the	other	spouse	so	

that	 both	 spouses	 can	 maintain	 a	 reasonable	 standard	 of	 living	 after	 the	

divorce.”	 	 19-A	 M.R.S.	 §	951-A(2)(A)	 (2016).	 	 In	 determining	 an	 award	 of	

spousal	support,	a	court	must	consider	several	factors,	including	“[t]he	ability	

of	each	party	to	pay.”		19-A	M.R.S.	§	951-A(5)	(2016).	

	      [¶18]		The	facts	in	the	divorce	judgment	are	supported	by	evidence	that	

Pamela	submitted	at	the	final	hearing,	which	Dusty	failed	to	attend.		Based	on	

the	 parties’	 most	 recent	 joint	 tax	 return	 offered	 in	 evidence,	 the	 parties’	

after-tax	 annual	 income	 is	 more	 than	 double	 the	 $72,000	 per	 year	 that	 the	

court	 ordered	 in	 spousal	 support.	 	 The	 court	 explicitly	 referenced	 the	

applicable	 law,	 including	 the	 statutory	 factors,	 19-A	M.R.S.	 §	951-A(5);	 it	

referenced	 the	 factors	 that	 informed	 its	 decision;	 and	 its	 resulting	 award	 of	

support	was	within	the	bounds	of	reasonableness.		McLeod,	2016 ME 76,	¶	6,	

139 A.3d 920.			
10	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	      	     	      	
	
Joseph	W.	Baiungo,	Esq.,	Belfast,	for	appellant	Dusty	Haskell	
	
C.H.	Spurling,	Esq.,	Gardiner,	for	appellee	Pamela	Haskell	
	
	
Belfast	District	Court	docket	number	FM-2015-100	
FOR	CLERK	REFERENCE	ONLY